IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAM CADWELL,                              §
                                              §      No. 129, 2017
       Respondent Below,                      §
       Appellant,                             §
                                              §      Court Below—Family Court
       v.                                     §      of the State of Delaware
                                              §
DIVISION OF FAMILY SERVICES,                  §      File No. 16-07-12TN
                                              §      Petition No. 16-22496
       Petitioner Below,                      §
       Appellee.                              §      File No. 16-04705
                                              §      Petition No. 16-23925, 16-30469

                                Submitted: December 6, 2017
                                Decided:   December 7, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                        ORDER

       This 7th day of December 2017, it appears to the Court that the judgment of

the Family Court should be affirmed on the basis of and for the reasons assigned in

its bench opinion and order dated February 28, 2017.1

       This case involves a decision of the Family Court to terminate a father’s

parental rights and to deny a petition for guardianship filed by the father’s second

cousin.2 In addressing these motions, the Family Court applied the appropriate




1
  DFS v. Elise Clark and [William Cadwell] File No.: 16-07-12TN, Pet. No.: 16-22496 (Fam. Ct.
Feb. 28, 2017) (ORDER); Tanya Greene v. DFS, Elsie Clark and [William Cadwell] File No.:16-
04705; Pet. Nos.: 16-23925, 16-30469 (Fam. Ct. Feb. 28, 2017) (ORDER).
2
  Id. at 2.
standards of review and grounded its thorough decision in sufficient record

evidence.3

       These cases always involve sad circumstances and so does this one. But, the

reality is that neither of the parents have or are positioned to serve in even a

minimally adequate way as a parent to the child.4 And although the willingness of

the father’s second cousin to serve as a guardian is admirable, the Family Court’s

denial of the guardianship petition was supported by abundant record evidence

showing that it was in the child’s best interest to do so.5

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is hereby AFFIRMED.

                                               BY THE COURT:
                                               /s/ Leo E. Strine, Jr.
                                               Chief Justice




3
  Id. at 7 (noting that the “termination of parental rights is based on a two-step analysis” that
requires: (1) proof of a statutory basis for the termination; and (2) a showing that termination is in
the child’s best interest); id. at 7–10 (identifying the statutory basis necessary to terminate parental
rights as 13 Del C. § 1103(a)(5): “failure to plan adequately for the child’s physical needs or mental
and emotional health and development.”); id. at 11–22 (assessing each of the best interest factors
listed in 13 Del. C. § 722, and concluding that termination of the father’s rights was in his son’s
best interest); id. at 11–22 (concluding that it was also in the child’s best interest to deny Greene’s
petition for guardianship).
4
  The child’s mother has agreed to the termination of her parental rights and the father is currently
incarcerated. Id. at 20.
5
  Id. at 11–22.
                                                   2